Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Tutunjian on May 6, 2021.
The application has been amended as follows: 
In reference to claims, 1, 7, 15, and 18, replace the claims with the newly amended claims below.
1.	A computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions, when read by a processor, cause the processor to perform:
	obtaining a formatted document, wherein the formatted document comprises a container, wherein the container defining an area within the formatted document designed for displaying a content item, wherein the content item comprises a plurality of tagged sub-elements;
rendering, at a browser, at least a portion of the tagged sub-elements in the container;
based on said rendering, obtaining from the browser, display parameters of the portion of tagged sub-elements to identify a subset of tagged sub-elements from the portion of tagged elements that overflow the area defined by the container; and


7.	The computer program product of claim 1, wherein said obtaining the formatted document comprises:
	obtaining an original version of the formatted document;
	identifying sub-elements of the content item in the original version; and 
	tagging the sub-elements of the content item, thereby creating the tagged sub-elements.

15.	A method comprising:
	obtaining a formatted document, wherein the formatted document comprises a container, wherein the container defining an area within the formatted document designed for displaying a content item, wherein the content item comprises a plurality of tagged sub-elements;
rendering, at a browser, at least a portion of the tagged sub-elements in the container;
based on said rendering, obtaining from the browser, display parameters of the portion of tagged sub-elements to identify a subset of tagged sub-elements from the portion of tagged elements that overflow the area defined by the container; and
in response to identifying the overflow, and based on the display parameters, adding a new sub-element to the content item to obtain an adapted content item, wherein the new sub-element comprises at least a first element and a second element, wherein the first element corresponds to at 

18.	An apparatus comprising a processor and a coupled memory, wherein said processor is configured to perform:
	obtaining a formatted document, wherein the formatted document comprises a container, wherein the container defining an area within the formatted document designed for displaying a content item, wherein the content item comprises a plurality of tagged sub-elements;
rendering, at a browser, at least a portion of the tagged sub-elements in the container;
based on said rendering, obtaining from the browser, display parameters of the portion of tagged sub-elements to identify a subset of tagged sub-elements from the portion of tagged elements that overflow the area defined by the container; and
in response to identifying the overflow, and based on the display parameters, adding a new sub-element to the content item to obtain an adapted content item, wherein the new sub-element comprises at least a first element and a second element, wherein the first element corresponds to at least one tagged sub-element from the subset of tagged sub-elements and the second element corresponds to at least one tagged sub-element from the portion of tagged sub-elements, wherein the adapted content item is adapted to be displayed within the area of the container.





REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	The newly amended claims, when read within the context of the invention, overcome the prior art references cited in the last rejection. More specifically, the newly amended claims further identified ‘a subset of tagged sub-elements’ that overflow the area defined by the container and distinguished the ‘subset of tagged sub-elements’ from the ‘portion of the tagged sub-elements in the container’. Also, the newly amended claim further includes language to clarify what is included in the ‘content item’ based on the overflow. As presently claimed, based on the overflow and the display parameters, a ‘new sub-element’ is added to the content wherein the new sub-element comprises at least a first element and second element, wherein the first element corresponds to at least one tagged sub-element from the subset of tagged sub-element and the second element corresponds to at least one tagged sub-element from the portion of tagged sub-elements. The language makes clear what is included in the ‘new sub-element’ and further what is included in the ‘content item’. The prior art did not teach the combination of steps whereby a portion of the tagged sub-elements are rendered in the container and a subset of tagged sub-elements is identified as overflowing the area defined by the container, followed by the addition of a new sub-element to the ‘content item’ wherein the new sub-element includes both a sub-element identified as overflowing the area defined by the container and a sub-element from the portion of tagged sub-elements within the container. This combination of features is not shown in the prior art of record and would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to derive the specific combination of features found within the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178